***********************************************
    The “officially released” date that appears near the be-
ginning of each opinion is the date the opinion will be pub-
lished in the Connecticut Law Journal or the date it was
released as a slip opinion. The operative date for the be-
ginning of all time periods for filing postopinion motions
and petitions for certification is the “officially released”
date appearing in the opinion.

   All opinions are subject to modification and technical
correction prior to official publication in the Connecticut
Reports and Connecticut Appellate Reports. In the event of
discrepancies between the advance release version of an
opinion and the latest version appearing in the Connecticut
Law Journal and subsequently in the Connecticut Reports
or Connecticut Appellate Reports, the latest version is to
be considered authoritative.

   The syllabus and procedural history accompanying the
opinion as it appears in the Connecticut Law Journal and
bound volumes of official reports are copyrighted by the
Secretary of the State, State of Connecticut, and may not
be reproduced and distributed without the express written
permission of the Commission on Official Legal Publica-
tions, Judicial Branch, State of Connecticut.
***********************************************
  NATIONAL BANK TRUST v. ILYA YUROV ET AL.
                (AC 44329)
                        Cradle, Clark and Palmer, Js.

                                   Syllabus

The plaintiff bank sought to enforce a foreign judgment against the defendant
    B, a shareholder of the plaintiff. The plaintiff had commenced an action
    in England against the defendant and various codefendants, seeking
    damages for moneys owed to it in connection with fraudulent loans
    or fraudulent transactions made by the defendant. The English court
    rendered judgment in favor of the plaintiff, finding that the plaintiff
    had suffered significant losses as a result of fraud perpetrated by the
    defendant and his codefendants. The plaintiff filed a certification of the
    foreign judgment, signed by the plaintiff’s counsel, in the Superior Court
    pursuant to the applicable statutes (§§ 50a-33 and 52-605 (a)). The defen-
    dant filed a motion to open and either dismiss or stay the enforcement
    of the certified foreign judgment, arguing, inter alia, that the trial court
    improperly concluded that the certified judgment was a foreign judgment
    as defined by statute (§ 50a-31 (2)), and that the certification required
    by § 52-605 (a) may be signed by counsel rather than the judgment
    creditor. The defendant further argued that the contract between the
    plaintiff and the defendant required that all disputes be resolved in
    accordance with Russian law in Russian courts. Subsequently, the plain-
    tiff filed an objection to the defendant’s motion and attached exhibit A,
    an order by the English court with two schedules, which set forth
    transactions and monetary amounts that corresponded with the amounts
    set forth in the English court’s judgment. The trial court denied the
    defendant’s motion, from which the defendant appealed to this court.
    Held:
1. There was no merit to the defendant’s claim that the trial court erred in
    concluding that the certified judgment was a foreign judgment as defined
    by § 50a-31 (2) because it did not grant the recovery of a sum of money:
    the plaintiff’s claim against the defendant arose from financial losses
    that it suffered as a result of the defendant’s fraudulent conduct, and
    the judgment of the English court was replete with references to and
    findings of those losses; moreover, although the defendant argued that
    the court improperly relied on exhibit A to support its conclusion that
    the certified judgment provided for a sum of money because it was not
    part of the English judgment, exhibit A was a part of the English judg-
    ment, and, therefore, this court was bound to consider that judgment
    in its entirety; furthermore, the defendant failed to challenge the authen-
    ticity of either the document that originally was filed by the plaintiff
    or exhibit A that was submitted with the plaintiff’s opposition to the
    defendant’s motion to open.
2. The defendant could not prevail on his claim that the trial court erred in
    holding that the plaintiff’s counsel could sign the certification pursuant
    to § 52-605 (a): the defendant’s argument that the applicable provisions
    (§§ 8-1 (3) and 8-2 (a)) of the Connecticut Code of Evidence require
    certification to be made by one with personal knowledge, and, therefore,
    the certification signed by the plaintiff’s counsel who was not involved
    in the English proceedings was inadmissible hearsay was unavailing;
    moreover, the defendant did not provide authority that §§ 8-1 (3) and 8-
    2 (a) of the Connecticut Code of Evidence pertain to such certifications;
    furthermore, to the extent that the defendant’s objection to the certifica-
    tion was evidentiary, even if the signature of the plaintiff’s counsel
    rendered the English judgment inadmissible hearsay, the defendant’s
    acknowledgment that he was not challenging the authenticity of the
    judgment rendered any evidentiary impairment harmless.
3. The defendant could not prevail on his claim that the trial court erred in
    denying his motion to open the judgment when the contract required
    that all disputes be resolved in accordance with Russian law in Russian
    courts: the defendant, having failed to brief his argument that the trial
    court failed to exercise its discretion in determining whether it would
    consider his claim that the underlying matter should have been heard
   in Russia and having raised it for the first time at oral argument, it
   was considered abandoned; moreover, the trial court considered the
   defendant’s argument, concluding that, because the defendant failed to
   challenge the English court’s jurisdiction over him during that proceed-
   ing, he had waived his right to challenge it; furthermore, because the
   trial court properly considered and rejected the defendant’s personal
   jurisdiction argument, the record did not support the defendant’s claim
   that it failed to exercise its discretion.
   Argued November 29, 2021—officially released February 22, 2022

                          Procedural History

   Action to enforce a foreign judgment, and for other
relief, brought to the Superior Court in the judicial dis-
trict of Hartford, where the court, Lynch, J., denied the
defendant Sergey Belyaev’s motion to open and dismiss
or stay the enforcement of the certified foreign judg-
ment, from which the defendant Sergey Belyaev
appealed to this court. Affirmed.
  Jeffrey Hellman, for the appellant (defendant Sergey
Belyaev).
  Joshua W. Cohen and Andrew M. Ammirati, for the
appellee (plaintiff).
                           Opinion

   CRADLE, J. In this action stemming from the alleged
fraud against the plaintiff, National Bank Trust, by the
defendant Sergey Belyaev,1 the defendant appeals from
the denial of his motion to open and dismiss or stay
the enforcement of a certified foreign judgment filed
by the plaintiff. On appeal, the defendant claims that the
trial court improperly (1) concluded that the certified
judgment was a foreign judgment as defined by General
Statutes § 50a-31 (2) because it did not grant the recov-
ery of a sum of money; (2) concluded that the certifica-
tion required by General Statutes § 52-605 (a) may be
signed by counsel rather than the judgment creditor;
and (3) refused to open the judgment when the contract
between the plaintiff and the defendant required that
all disputes be resolved in accordance with Russian
law in Russian courts. We affirm the judgment of the
trial court.
   The following procedural history is relevant to the
resolution of the defendant’s claims on appeal. On Janu-
ary 23, 2020, the Commercial Court of the Queen’s
Bench Division of the High Court of Justice of England
and Wales (UK court) issued a judgment in favor of the
plaintiff, finding that the plaintiff had suffered signifi-
cant financial losses as a result of fraud perpetrated by
the defendant and certain of his codefendants.2 On June
30, 2020, the plaintiff filed a certification of the judgment
in the Superior Court pursuant to General Statutes
§§ 50a-33 and 52-605 (a).3 In the certification, which
was signed by counsel for the plaintiff, the plaintiff
alleged that the judgment had not been satisfied, that
the enforcement of the judgment had not been stayed,
and that the approximate amount due to the plaintiff,
as of June 12, 2020, was $900 million. The certification
also alleged that the defendant owns property located
at 85 Bishop Lane in Avon.
  On August 17, 2020, the defendant filed a motion to
open and either dismiss or stay the enforcement of
the certified judgment on the grounds that the foreign
judgment was not entitled recognition because (1) it
was not a judgment of a ‘‘foreign state granting or deny-
ing recovery of a sum of money’’ as required by § 50a-
31 (2); (2) it was not a ‘‘final and conclusive’’ judgment
under § 50a-32 because it was ‘‘in the process of being
appealed’’; (3) the certification was signed by counsel
for the plaintiff, rather than the judgment creditor, as
required by §§ 50a-33 and 52-605; (4) the defendant was
entitled to a stay of the enforcement of the judgment
because he was in the process of appealing it; and (5)
the UK court did not have personal jurisdiction over the
defendant. On September 29, 2020, the court summarily
denied the defendant’s motion. This appeal followed.
  On November 2, 2020, the defendant filed a motion
for articulation of the court’s denial of his motion, fol-
lowed by an amended motion for articulation filed on
November 3, 2020. On November 23, 2020, the court
filed an articulation of its denial of the defendant’s
motion. In its articulation, the court indicated that it
had considered and rejected all of the arguments raised
by the defendant in his motion to open and either dis-
miss or stay the enforcement of the certified judgment.
The court held that the certified judgment was a final
and conclusive foreign judgment that granted the recov-
ery of a sum of money, that the plaintiff’s counsel was
not prohibited from signing the certification of that
judgment, that the defendant had waived the issue of
personal jurisdiction when he appeared before the UK
court, that the defendant did not dispute receiving a
copy of the filed certification, and that there was no
appeal pending of the certified judgment.
   On appeal, the defendant claims that the court erred
(1) in concluding that the certified judgment was a
foreign judgment as defined by § 50a-31 (2) because it
did not grant the recovery of a sum of money; (2) in
holding that the plaintiff’s counsel could sign the certifi-
cation under § 52-605 (a); and (3) in denying the motion
to open the judgment when the contract required that
all disputes be resolved in accordance with Russian law
in Russian courts.4 We address each claim in turn.
                             I
   The defendant first claims that the court erred in
concluding that the certified judgment was a foreign
judgment under § 50a-31 (2) because it is not a judgment
‘‘granting or denying recovery of a sum of money.’’5 We
disagree.
   In order to address the defendant’s claim, we must
construe the judgment of the UK court. ‘‘Because [t]he
construction of a judgment is a question of law for the
court . . . our review of the . . . claim is plenary. As
a general rule, judgments are to be construed in the
same fashion as other written instruments. . . . The
determinative factor is the intention of the court as
gathered from all parts of the judgment. . . . The inter-
pretation of a judgment may involve the circumstances
surrounding the making of the judgment. . . . Effect
must be given to that which is clearly implied as well
as to that which is expressed. . . . The judgment
should admit of a consistent construction as a whole.’’
(Internal quotation marks omitted.) Anketell v. Kulld-
orff, 207 Conn. App. 807, 821, 263 A.3d 972, cert. denied,
340 Conn. 905, 263 A.3d 821 (2021).
   In rejecting the defendant’s claim that the UK judg-
ment was not a judgment granting or denying the recov-
ery of a sum of money, the trial court reasoned, inter
alia: ‘‘[T]he UK court issued the certified judgment find-
ing that the [defendant] caused specific monetary losses
to the plaintiff and that the plaintiff was entitled to
recover those losses from the [defendant]. The [defen-
dant’s] contention that no sum of money was awarded
[is] without merit and [flies] in the face of the lengthy
certified judgment itself. . . .
  ‘‘The [defendant] conceded that the certified judg-
ment, which was hundreds of pages long, was described
by the UK court as a judgment. The UK court found that
the [defendant’s] actions caused the plaintiff’s financial
collapse. The UK court set forth specific dollar amounts
that the [defendant] and the two others were responsi-
ble for and the reasoning for its decision. The amounts
set forth in its decision specifically corresponded with
the amounts set forth in the exhibit A attached to [the]
plaintiff’s opposition. See certified judgment, ¶¶ 1, 1213,
1235, 1460, 1493, 1522, 1544, 1587, 1650, 1651, 1652,
1655, 1656, 1699, 1710, 1726, 1729, 1735, 1743, 1777,
1801, 1867, 1868, 1891 and 1892. It is readily apparent
that in the certified judgment, the UK court awarded a
sum of money to the plaintiff. . . .
   ‘‘In the plaintiff’s opposition, the plaintiff attached as
exhibit A, a two page order dated January 23, 2020,6 with
two schedules setting forth transactions and monetary
amounts. The UK court also noted in this order that
other issues, such as pre[judgment] and postjudgment
interest, would be determined later. (Exhibit A to plain-
tiff’s opposition ¶ 3.). . . .
   ‘‘The [defendant] stated that exhibit A, ‘may be a valid
judgment’ but then argued that this matter should be
dismissed, stayed or the judgment opened. The [defen-
dant] argued that because the plaintiff provided this
court with exhibit A in September, 2020, the certified
judgment which was filed in June, 2020, was fatally
flawed. This court disagrees. The certified judgment is
a judgment granting the plaintiff a recovery of a sum
of money. Indeed the monetary amounts set forth in
the certified judgment mirror the amounts set forth in
exhibit A, which the judgment debtor acknowledges
may be a valid judgment.’’ (Footnote omitted.) The
court concluded: ‘‘A review of the 570 page certified
judgment filed in this case shows that it is a judgment
awarding the plaintiff a sum of money.’’
   On the basis of the foregoing, the trial court con-
cluded that the judgment of the UK court was a judg-
ment granting the recovery of a sum of money in accor-
dance with § 50a-31 (2). We agree. The plaintiff’s claim
against the defendant arose from financial losses that
it suffered as a result of the defendant’s fraudulent
conduct, and the judgment of the UK court is replete
with references to and findings of those losses, some
of which the trial court aptly cited in its articulation.
The defendant argues that the UK judgment does not
satisfy § 50a-31 (2) because ‘‘it does not specify the
amount against [the defendant] and the amount cannot
merely be mathematically calculated.’’ He contends
that, although the various sections of the judgment cited
by the trial court set forth losses suffered by the plaintiff
or amounts owed to the plaintiff, they do not grant the
plaintiff a ‘‘specific sum against [the defendant].’’ The
defendant further contends that the court improperly
relied on exhibit A to support its conclusion that the
certified judgment provided for the recovery of a sum
of money because it ‘‘was not part of the judgment and
is not properly before the trial court for purposes of
determining the validity of the judgment.’’ We are not
persuaded.
   The defendant ignores the trial court’s explicit refer-
ence to several portions of the UK judgment that initially
was filed by the plaintiff. It is clear from the face of
exhibit A, that it is part of the UK judgment7 and, in
construing that judgment, we are bound, as noted
herein, to consider it in its entirety. The defendant has
provided no authority for his contention that the plain-
tiff’s failure to file exhibit A with its original filing pre-
cluded the trial court from considering it as part of
the UK judgment. Moreover, the defendant does not
challenge the authenticity of either the document that
originally was filed by the plaintiff or exhibit A that
was submitted with the plaintiff’s opposition to the
defendant’s motion to open. We therefore conclude that
the defendant’s claim is without merit.
                              II
  The defendant next claims that the court erred in
holding that the plaintiff’s counsel could sign the certifi-
cation under § 52-605 (a). We disagree.
   Section 52-605 (a) provides: ‘‘A judgment creditor
shall file, with a certified copy of a foreign judgment,
in the court in which enforcement of such judgment is
sought, a certification that the judgment was not
obtained by default in appearance or by confession of
judgment, that it is unsatisfied in whole or in part, the
amount remaining unpaid and that the enforcement of
such judgment has not been stayed and setting forth the
name and last-known address of the judgment debtor.’’
   In his motion to open and either dismiss or stay the
enforcement of the certified judgment, the defendant
argued that § 52-605 ‘‘requires a certification signed by
the judgment creditor, not its counsel, as representa-
tions of counsel are not evidence. Despotovic v. Gavri-
lovic Holding Petrinja, Docket No. CV-XX-XXXXXXX-S,
2018 WL 6016710, *2 (Conn. Super. October 29, 2018).’’
In rejecting this argument, the trial court reasoned:
‘‘Here, a certified copy of the UK judgment was filed.
Nothing prohibits the plaintiff’s counsel from certifying
that (1) the judgment was not obtained by default in
appearance or confession of judgment, (2) it is unsatis-
fied, (3) its enforcement has not been stayed and (4)
setting forth the name and last known address of the
judgment debtor. Indeed, sister states have accepted
counsel’s certification. See Boston College v. Grande,
Docket No. A-5663-06T2, 2009 WL 775101, *1 (N.J.
Super. App. Div. March 26, 2009) (accepting New Jersey
attorney’s certification). Moreover, Connecticut courts
have accepted affidavits of counsel attesting to the
authenticity of court documents. See Mac’s Car City,
Inc. v. American National Bank, 205 Conn. 255, 258,
532 A.2d 1302 (1987); see also Alcon Interactive Group,
LLC v. Gate Five, LLC, Superior Court, judicial district
of Stamford-Norwalk, Docket No. CV-XX-XXXXXXX-S
(September 28, 2017).
   ‘‘In claiming that [the] plaintiff’s counsel could not
certify the UK judgment, [the defendant] cited Despoto-
vic v. Gavrilovic Holding Petrinja, [supra, 2018 WL
6016710] . . . . However, the matter before the court
in Despotovic was different. At issue [in that case] was
the plaintiff’s failure to provide the court with any
authority, other than the representation of the plaintiff’s
counsel, that the Croatian judgment was final, conclu-
sive, and enforceable in Croatia. Here . . . English law
provided this court with the authority to conclude that
the certified judgment was final, conclusive, and
enforceable in England. Accordingly, Despotovic is
inapposite. The certification filed in this case by the
plaintiff’s counsel was proper and the judgment debtor’s
argument to the contrary was rejected.’’
   On appeal, the defendant does not argue that the
plaintiff’s counsel was statutorily barred from signing
the certification; nor does he dispute the plaintiff’s com-
pliance with the requirements of § 52-605 (a). Rather,
the defendant argues that ‘‘[t]he certification by [the]
plaintiff’s U.S. counsel is inadmissible hearsay.’’ He con-
tends that ‘‘[s]ince [the] plaintiff’s U.S. counsel was not
involved in the UK proceedings, he has no personal
knowledge of the proceedings upon which to base the
certification and by definition is certifying based upon
hearsay. By comparison, a factual representative of the
plaintiff who was involved in the UK proceedings could
actually attest to the results of the UK proceedings.’’
   The defendant contends that the trial court’s rejection
of his argument ‘‘glosses over the critical evidentiary
issue.’’ He argues: ‘‘[Section] 52-605 (a) requires a certifi-
cation. Connecticut Code of Evidence §§ 8-1 (3)8 and
8-2 (a)9 require certification to be made by one with
personal knowledge. Here, the plaintiff’s counsel’s certi-
fication is based upon hearsay and is insufficient.’’
(Footnotes added.) We first note that the defendant did
not challenge the signature of the plaintiff’s counsel on
hearsay grounds before the trial court. Additionally,
both §§ 8-1 (3) and 8-2 (a) of the Connecticut Code of
Evidence pertain to hearsay in general; neither refer to
certifications by counsel, and the defendant has pro-
vided no authority that §§ 8-1 (3) and 8-2 (a) of the
Connecticut Code of Evidence pertain to such certifica-
tions. Moreover, the defendant asserts that he ‘‘is chal-
lenging who signed the certification, not the authentic-
ity of the document.’’ To the extent the defendant’s
objection to the certification is evidentiary, even if the
signature of the plaintiff’s counsel rendered the UK
judgment inadmissible hearsay, the defendant’s
acknowledgment that he is not challenging the authen-
ticity of the judgment renders any evidentiary impair-
ment harmless. Accordingly, the defendant cannot pre-
vail on this claim. See Ulanoff v. Becker Salon, LLC,
208 Conn. App. 1, 14–15, 262 A.3d 863 (2021) (‘‘even if
a court has acted improperly in connection with the
introduction of evidence, reversal of a judgment is not
necessarily mandated because there must not only be
an evidentiary [impropriety], there also must be harm’’
(internal quotation marks omitted)).
                            III
   Finally, the defendant claims that the court erred in
denying the motion to open the judgment ‘‘when the
contract . . . required that all disputes be resolved in
accordance with Russian law in Russian courts.’’ In
addressing this argument, the trial court explained:
‘‘[T]he burden of proving that the UK lacked jurisdiction
over the [defendant] was on the [defendant]. . . . If
the personal jurisdictional issue was fully litigated and/
or waived by the [defendant], in the foreign court, it
cannot be raised in this court. . . .
  ‘‘Here, the [defendant] did not dispute and could not
dispute that his attorney filed an acknowledgement of
service with the UK court and, although given the option
to check a box contesting the UK court’s jurisdiction,
did not. . . . Rather, the [defendant’s] attorney indi-
cated that the [defendant] intended to defend the claim
before the UK court. Because the [defendant] waived
his right to contest personal jurisdiction in the UK court,
he could not attack its judgment here by contesting
personal jurisdiction through a belated enforcement of
an arbitration clause.’’ (Citations omitted.)
   In his brief to this court, the defendant claims that
the UK judgment ‘‘is not entitled to registration pursuant
to General Statutes § 50a-34 (b) (5),’’ which provides
that, ‘‘[a] foreign judgment need not be recognized if
. . . [t]he proceeding in the foreign court was contrary
to an agreement between the parties under which the
dispute in question was to be settled otherwise than by
proceedings in that court . . . .’’ At oral argument
before this court, counsel for the defendant clarified
his argument. He argued that the trial court failed to
exercise its discretion in determining whether it would
consider his claim that the underlying matter should
have been heard in Russia.
   Because the defendant did not set forth this argument
in his brief to this court, and raised it for the first time
at oral argument, it is not properly before us. Rousseau
v. Weinstein, 204 Conn. App. 833, 855, 254 A.3d 984
(2021) (‘‘It is well settled that claims on appeal must
be adequately briefed, and cannot be raised for the first
time at oral argument before the reviewing court. . . .
Claims that are inadequately briefed generally are con-
sidered abandoned.’’ (Internal quotation marks omit-
ted.)). Moreover, we disagree with the substance of the
defendant’s contention. After considering the defen-
dant’s argument, the trial court concluded that, because
the defendant failed to challenge the UK court’s jurisdic-
tion over him during that proceeding, he had waived
his right to challenge it here. Because the trial court
properly considered and rejected the defendant’s per-
sonal jurisdiction argument, the record does not sup-
port the defendant’s claim that it failed to exercise its
discretion.
      The judgment is affirmed.
      In this opinion the other judges concurred.
  1
     Ilya Yurov, Nikolay Fetisov, Nataliya Yurova, Irina Belyaeva and Elena
Pischulina are also named as defendants in this action, but they are not
parties to this appeal. Accordingly, any reference herein to the defendant
is to Sergey Belyaev only.
   2
     The defendant and certain of the other defendants named in this case
were shareholders of the plaintiff and also owned the companies to which
they made fraudulent loans or conducted fraudulent transactions. The UK
court found those defendants liable for the financial ruin of the plaintiff.
   3
     General Statutes § 50a-33 provides: ‘‘Except as provided in section 50a-34,
a foreign judgment meeting the requirements of section 50a-32 is conclusive
between the parties to the extent that it grants or denies recovery of a sum
of money. The foreign judgment is enforceable in the same manner as the
judgment of a sister state which is entitled to full faith and credit.’’
   General Statutes § 52-605 (a) provides: ‘‘A judgment creditor shall file,
with a certified copy of a foreign judgment, in the court in which enforcement
of such judgment is sought, a certification that the judgment was not obtained
by default in appearance or by confession of judgment, that it is unsatisfied
in whole or in part, the amount remaining unpaid and that the enforcement
of such judgment has not been stayed and setting forth the name and last-
known address of the judgment debtor.’’
   4
     The defendant also claimed that the court improperly denied a stay of
the proceedings pursuant to General Statutes § 50a-36 (a) when the court
was aware that the defendant had sought leave to appeal and sought a stay
in the foreign court. While this appeal was pending, the U.K. Court of Appeal,
Civil Division, denied the defendant’s request for permission to appeal.
Accordingly, the defendant conceded at oral argument before this court
that this claim is moot, and he is not pursuing it.
   5
     General Statutes § 50a-31 (2) defines ‘‘[f]oreign judgment’’ as ‘‘any judg-
ment of a foreign state granting or denying recovery of a sum of money,
other than a judgment for taxes, a fine or other penalty or a judgment for
support in matrimonial or family matters.’’
   6
     ‘‘This is the same date as the typewritten date on the certified judgment.
Exhibit A was file stamped as having been filed with the UK court on January
23, 2020. The certified judgment was dated January 23, 2020, but file stamped
as filed with the UK court on February 18, 2020.’’
   7
     Exhibit A bears the same case caption and docket number of the docu-
ment originally filed by the plaintiff, and is entitled ‘‘Order,’’ effective ‘‘[u]pon
the trial of the above [referenced] action [a]nd upon the handing down of
[the] judgment herein on 23 January 2020 . . . .’’
   8
     Connecticut Code of Evidence § 8-1 (3) provides: ‘‘ ‘Hearsay’ means a
statement, other than one made by the declarant while testifying at the
proceeding, offered in evidence to establish the truth of the matter asserted.’’
   9
     Connecticut Code of Evidence § 8-2 (a) provides: ‘‘Hearsay is inadmissi-
ble, except as provided in the Code, the General Statutes or any Practice
Book rule adopted before June 18, 2014, the date on which the Supreme
Court adopted the Code.’’